Citation Nr: 1103119	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to April 1987 
and from June 2004 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran testified at a Board hearing before the undersigned 
in March 2010.  This transcript has been associated with the 
claims file.

Additional evidence was received by the Board in March 2010 and 
the Veteran waived RO jurisdiction over this evidence.  

The Board notes that the Veteran raised the issue of service 
connection for tinnitus at the March 2010 Board hearing.  After 
reviewing the Veteran's records, the Board finds that the Veteran 
is already service connected for bilateral tinnitus at 10 
percent, the maximum award available under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As such, there is no issue before the 
Board with respect to tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends he is entitled to a compensable evaluation 
for his bilateral hearing loss disability, currently evaluated at 
zero percent disabling.  

At the March 2010 Board hearing, the Veteran submitted additional 
records with waiver of RO review, which had not been considered 
in the June 2008 statement of the case.  The Board notes that the 
Veteran submitted a private audiology examination from February 
2010 which was not part of the claims file as of the June 2008 
statement of the case.  The audiologist provided puretone testing 
and recorded the findings in a graph.  Unfortunately, the Board 
is precluded from providing its own interpretation of an 
audiogram which is presented in graph rather than numerical form.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).  Furthermore, in the 
recent decision of Savage v. Shinseki, No. 09-4406, 2011 WL 
13796, at *10 (Vet. App. Jan. 4, 2011), the Court held that when 
a private treatment record is unclear or insufficient, and it 
reasonably appears that requesting clarification could provide 
relevant information otherwise not in the record, VA has a duty 
to obtain clarification from either the private examiner or the 
claimant, or explain why clarification is unreasonable.  As such, 
the Veteran should be given an opportunity to contact the 
February 2010 private physician to interpret the audiograph 
results and to determine whether the Maryland CNC speech 
determination test was used.  Additionally, the physician may 
provide any additional opinion he or she feels necessary.

Also at the March 2010 Board hearing, the Veteran stated that his 
last VA audio examination was performed in 2008, but his 
bilateral hearing loss disability had worsened since that 
examination.  As such, the Board finds that a new VA examination 
is therefore warranted.  See 38 C.F.R. § 3.159 (2010); see also 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate when 
there is an assertion of an increase in severity since the last 
examination).

Accordingly, the case is REMANDED for the following action:

1.	 The RO should contact the February 2010 
private physician using the appropriate 
release form.  The February 2010 private 
physician should be requested to interpret 
the results of the audiograph, indicate 
whether the Maryland CNC test was used, and 
provide any additional information he or 
she finds necessary.  In the alternative, 
the Veteran should be informed that he can 
contact the February 2010 physician and 
obtain this information himself.  Any 
evidence received should be filed in the 
record.
2.	After completing the above, schedule the 
Veteran for an audiology examination to 
determine the current severity of his 
bilateral hearing loss.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished.  If 
the private audiologist did not interpret 
the results of the February 2010 
examination, the VA examiner is asked to do 
so if possible.  All studies deemed 
appropriate in the examiner's medical 
opinion should be performed, and all 
findings should be set forth in detail.  
The examiner should specifically comment on 
the impact of the Veteran's bilateral 
hearing loss upon his social and industrial 
activities, including his employability. 

3.	 The Veteran must be advised of the 
importance of reporting to the scheduled VA 
examination and of the possible adverse 
consequences, to include the denial of his 
claim, of failing to so report.  See 
38 C.F.R. § 3.655 (2010).

4.	After the above development is completed 
and any other development that may be 
warranted, the AOJ should consider all 
evidence since the June 2008 statement of 
the case and readjudicate the claim.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


